Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 39-55 are all the claims.
2.	Claims 39, 52 and 55 are amended in the Response of 4/1/2022.
3.	Claims 39-55 are all the claims under examination.
4.	This Office Action is final.

Information Disclosure Statement
5.	The IDS’ of 4/1/2022 and 4/1/2022 have been considered and entered. The initialed and dated 1449 forms are attached.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) The improper use of the term, e.g., Biacore, Octet, Aldevron, Titermax, Omniflic, which is a trade name or a mark used in commerce, has been rectified by the amendments to the specification of 4/1/2022. Both clean and marked-up copies of the specification were provided.
b) The objection to the specification at [0090] for teaching amino acid linkers of > 4 amino acids in length absent the inclusion of a sequence identifier as pursuant to 37 CFR 1.821-1.825 is withdrawn by way of the amendment made to the specification of 4/1/2022. Both clean and marked-up copies of the specification were provided.
Claim Objections
7.	The objection to Claim 55 because of informalities is withdrawn.  
a) Applicants have amended Claim 55 (b) to recite “a third polypeptide subunit having an amino acid sequence…”.  

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
8.	The rejection of Claim 39-55 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
	a) Applicants have amended Claims 39-55 to recite “human CD3 δε” and which overcomes the rejection.
	b) Applicants have amended Claims 39-55 to recite human BCMA and which overcomes the rejection. 

Double Patenting
9.	The provisional rejection of Claim 39-55 on the ground of nonstatutory double patenting as being unpatentable over claims (61-66) (67-72),(73-76),(77-80) of copending Application No. 17/308,946 (reference application TeneoBio US 20210340255; issued USPN 11186639) as evidenced by the specification is withdrawn. 
The terminal disclaimer filed on 4/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 11186639 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Objections Maintained
Specification
10.	The objection to the abstract of the disclosure because it recites the term “novel” in describing the invention is maintained. 
Applicants allege an amended abstract is included with the filing of 4/1/2022 but no such amended document is present. It appears that the original abstract of disclosure was inadvertently included.
The objection is maintained.

Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	The provisional rejection of Claims 39-55 on the ground of nonstatutory double patenting as being unpatentable over claims 39-46, 48-64, 66, 73-75 and 86 of copending Application No. 16/332,665 (reference application TeneoBio US20200048348) as evidenced by the specification is maintained. 
	a) Applicants allege Claims 39-46, 48-64, 66, 73-75, and 86 of the '665 application are directed to a multispecific antibody comprising (i) a first binding moiety that has binding specificity for human CD3δε having recited VH CDR1-3 and VL CDR1-3 sequences, and (ii) a second binding moiety that has binding specificity for a tumor-associated antigen (TAA) or a tumor-specific antigen (TSA). In contrast, pending claims 39-55 (as amended herein) recite a bispecific three-chain antibody like molecule, comprising, for example, (i) a first binding moiety specific for human CD3δε, having recited VH CDR1-3 and VL CDR1-3 sequences (the same as those claimed in the '665 application), and (ii) a second binding moiety specific for human BCMA, wherein the second binding moiety comprises specific VH CDR1-3 sequences. 
	Response to Arguments
	Reference Claim 86 recites “The multispecific antibody of claim 39, wherein the multispecific antibody is a bispecific antibody.” Hence, where the generic claim incorporates all of the subject matter of its dependent claims, the same generic antibody being mutlispecific and bispecific is taught by each set of claims. Where in the instant claims, there are three chains, the reference claims do not exclude the possibility of three chains where element (i) may be a scfv and element (ii) is unlimited in its preference for any structure and may be a Fab comprising two chains.
	b) Applicants allege the mere mention of a "TAA" or "TSA" in the claims of the '665 application do not render obvious claims of the present application which recite a second binding moiety specific for human BCMA, much less a second binding moiety comprising very specific CDR or VL sequences.
	Response to Arguments
	The reference specification teaches “TAA” in general at [0004 and 00104] and does not provide working examples but for the BCAM-CD3 bispecific antibody like molecules cited throughout the specification and shown in the reference figures and with specific VH/VL domains. See [0022] FIG. 1A-1C. FIG. 1A shows an alignment of CDR1, 2 and 3 regions of members of antibody family 2 of SEQ ID NO:1-18, which specifically bind to human CD3, corresponding to residues 26-33; 51-58; and 97-112. FIG. 1 B shows the CDR1, 2 and 3 regions of the fixed light chain (SEQ ID NO:19); and an exemplary anti-BCMA sequence (SEQ ID NO:20 and SEQ ID NO:21). The reference claims are enabled for the BCMA-CD3 bispecific antibody. Here the sequences of SEQ ID NOS: 20-21 correspond to those of instant Claims 46- 49 with corresponding VH/VL CDR1-3.
That the patent term is only one of two reasons why the Office requires filing a terminal disclaimer. 
i) Patent term
If more than one patent could be obtained on the same invention, an inventor could extend the period of exclusivity beyond what the law intends (See In re Goodman, 11 F3d. 1046, 1053 (Fed. Cir. 1993); General Foods Corp v. Studiengesellschaft Kohle MbH, 972 F.2d 1271, 1279-80 (Fed. Cir. 1992) (“The basic concept of double patenting is that the same invention cannot be patented more than once, which, if happened, would result in a second patent which would expire some time after the original patent and extend the protection timewise”). For example, and as in the present case, an inventor could apply for one patent in 2005 and a second on the same invention in 2015, thereby obtaining the equivalent of a 30 year patent. To prevent this result, the previous examiner (and the instant examiner agrees) that where the subject matter is essentially duplicative to that of the ‘185 patent, the instant claims are unpatentable in the absence of a terminal disclaimer.
ii) One patent to each invention per inventor
	TDs are also required to link two cases together so that two patents to the same or a similar invention cannot be sold separately. An inventor is entitled to one patent on one invention (see In re Leonardo, 119 F.3d 960, 965 (Fed. Cir. 1997).
The double patenting rejection may be obviated by filing a terminal disclaimer in accordance with 37 CFR 1.321(d). See MPEP § 804 and § 804.02. The rejection is maintained.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	The provisional rejection of Claims 39-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-15, 20, 22 of copending Application No. 16/958105 (reference application TeneoBio US 20200339685) as evidenced by the specification is maintained. The reference application is not afforded the safe harbor protection under 35 USC 121 because the application shares no continuity with the instant application.
Applicants allege because the subject application has an earlier effective U.S. filing date than the '105 application, and in light of the remarks herein, Applicant respectfully submits that the present claims are now in condition for allowance.
Response to Arguments
	No claims for the instant application are in condition for allowance hence the rejection is held in abeyance.

Conclusion
13.	No claims are allowed.
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643